DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 32, and 34 are allowable. Claims 15-23 and 30-31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 03/19/2019, is hereby withdrawn and claims 15-23 and 30-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Buchanan on 03/30/2022.

The application has been amended as follows: 

Claim 1 is replaced as follows:

1.	A method for determining R-waves in an ECG signal, comprising:
measuring a first reference ECG signal and a second reference ECG signal;
measuring a first reference breathing signal and a second reference breathing signal, the first reference breathing signal and the second reference breathing signal corresponding to different breathing types that occur during the measurement of the first reference ECG signal and the second reference ECG signal, respectively;
in a processor, determining  (i) a first reference R-wave using the first reference ECG signal and the first reference breathing signal, and (ii) a second reference R-wave using the second reference ECG signal and the second reference breathing signal;
in said processor, determining (i) a first reference value using the first reference ECG signal and the first reference breathing signal, and (ii) a second reference value using the second reference ECG signal and the second reference breathing signal;
in said processor, automatically creating at least one comparison rule on the basis of the first reference value and the second reference value, the at least one comparison rule indicating how subsequently measured ECG signals should correlate with each of the first reference value and the second reference value to detect the existence of an R-wave in the subsequently measured ECG signals based upon a respective breathing signal that is measured during each of the subsequently measured ECG signals;
measuring, as the subsequently measured ECG signals, ECG signals in which R-waves are to be determined;
measuring the breathing signals during the measuring of the subsequently measured ECG signals;
in said processor, comparing the subsequently measured ECG signals and the measured breathing signals with the first reference value and the second reference value using the at least one comparison rule; and
in said processor, detecting a presence of at least one R-wave in the subsequently measured ECG signals on the basis of at least one positive result of the comparison of the subsequently measured ECG signals and the measured breathing signals with the first reference value and the second reference value using the at least one comparison rule,
wherein a breathing type that occurs during measurement of the first reference ECG signal corresponds to patient breathing, and 
wherein a breathing type that occurs during the measurement of the second reference ECG signal corresponds to patient breath-holding. 

Claim 15 is cancelled.

Claim 16 is replaced as follows:

16.	The method as claimed in claim 1, comprising creating the at least one comparison rule based upon a deviation in the first and the second reference value from a corresponding respective value of the first and the second subsequently measured ECG signal.

Claim 17 is replaced as follows:

17.	The method as claimed in claim 16, is based upon a sum of squares 

Claim 18 is replaced as follows:


18.	The method as claimed in claim 10, comprising emitting the trigger signal a determined deviation in the first and the second reference value from a corresponding respective value of the first and the second subsequently measured ECG signal lies below a predefinable threshold value.

Claims 19-23 are cancelled.


Claim 26 is replaced as follows:

26.	The method as claimed in claim 25, comprising:
applying a smoothing filter to the subsequently measured

Claims 30-31 are cancelled.

Claim 32 is replaced as follows:

32.	An imaging apparatus comprising:
a medical imaging scanner; and
a processor configured to determine (i) a first reference R-wave using a first measured reference ECG signal and a first measured reference breathing signal, and (ii) a second reference R-wave using a second measured reference ECG signal and a second measured reference breathing signal, the first measured reference breathing signal and the second measured reference breathing signal corresponding to different breathing types that occur during the measurement of the first measured reference ECG signal and the second measured reference ECG signal, respectively;
said processor being configured to determine (i) a first reference value using the first measured reference ECG signal and the first measured reference breathing signal, and (ii) a second reference value using the second measured reference ECG signal and the second measured reference breathing signal;
said processor being configured to automatically create at least one comparison rule on the basis of the first reference value and the second reference value, the at least one comparison rule indicating how subsequently measured ECG signals should correlate with each of the first reference value and the second reference value to detect the existence of an R-wave in the subsequently measured ECG signals based upon a respective breathing signal that is measured 
said processor being configured to compare the subsequently measured ECG signals and the measured breathing signals with the first reference value and the second reference value using the at least one comparison rule, the measured breathing signals being used to determine R-waves in the subsequently measured ECG signals; and
said processor being configured to detect a presence of at least one R-wave in the subsequently measured ECG signals on the basis of at least one positive result of the comparison of the subsequently measured ECG signals and the measured breathing signals with the first reference value or the second reference value using the at least one comparison rule,
wherein a breathing type that occurs during the measurement of the first measured reference ECG signal corresponds to patient breathing, and 
wherein a breathing type that occurs during the measurement of the second measured reference ECG signal corresponds to patient breath-holding.  

Claim 34 is replaced as follows:

34.	A non-transitory, computer-readable data storage medium encoded with programming instructions, and storage medium being loaded into a control computer of a medical imaging apparatus, which also comprises a medical imaging scanner, said programming instructions causing said control computer to:
receive a first measured reference ECG signal and a second measured reference ECG signal;
receive a measured first reference breathing signal and a second measured reference breathing signal, the first measured reference breathing signal and the second measured reference breathing signal corresponding to different breathing types that occur during the measurement of the first measured reference ECG signal and the second measured reference ECG signal, respectively;
determine (i) a first reference R-wave using the first measured reference ECG signal and the first measured reference breathing signal, and (ii) a second reference R-wave using the second measured reference ECG signal and the second measured reference breathing signal;
determine (i) a first reference value using the first measured reference ECG signal and the first measured reference breathing signal, and (ii) a second reference value using the second measured reference ECG signal and the second measured reference breathing signal;
automatically generate at least one comparison rule on the basis of the first reference value and the second reference value, the comparison rule indicating how subsequently measured ECG signals should correlate with the each of the first reference value and the second reference value to detect the existence of an R-wave in the subsequently measured ECG signals based upon a respective breathing signal that is measured 
compare the subsequently measured ECG signals and the 
detect a presence of at least one R-wave in the subsequently measured ECG signals on the basis of at least one positive result of the comparison of the subsequently measured ECG signals and the ,
wherein a breathing type that occurs during the measurement of the first measured reference ECG signal corresponds to patient breathing, and 
wherein a breathing type that occurs during the measurement of the second measured reference ECG signal corresponds to patient breath-holding.

Claim 37 is cancelled.

In claim 38 at line 1; the phrase “in claim 37” in replaced with ---in claim 1---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793